



Exhibit 10.1




LOAN FACILITY AGREEMENT




This loan facility agreement (this “Agreement”) is dated March 1, 2017.


BETWEEN


(1)
Shell Midstream Partners, L.P., a company incorporated under the laws of the
State of Delaware in the United States of America with its principal office-at
Corporation Trust Company, 1209 Orange Street, Wilmington, Delaware 19801, USA
(the "Borrower''); and



(2)
Shell Treasury Center (West) Inc., a company incorporated under the laws of the
State of Delaware in the United States of America with its principal office-at
Corporation Trust Company, 1209 Orange Street, Wilmington, Delaware 19801, USA
(the "Lender'').



It is agreed as follows:


1.
DEFINITIONS



In this Agreement:


"Advance" means a loan in US Dollars made or to be made under this Agreement or
the principal amount in US Dollars outstanding for the time being of that loan.


"Agreement" has the meaning given it in the preamble above, as amended, novated,
supplemented, extended or restated from time to time.


"Business Day" means a day on which banks in New York are open for the
transaction of the business contemplated by this Agreement.


"Commitment" means six hundred million US Dollars (USD 600,000,000), to the
extent not cancelled or reduced by the Lender under this Agreement.


"Commitment Period" means the period from the Effective Date up to and including
March 1, 2022.


"Disbursement Date" means the day on which an Advance is made or to be made
under this Agreement.


"Disruption Event" means either or both of:


(a)
A material disruption to those payment or communication systems or to those
financial markets which are, in each case, required to operate in order for
payments to be made in connection with the Advance (or otherwise in order for
the transactions contemplated by this Agreement to be carried out) which
disruption is not caused by, and is beyond the control of, either of the
Parties; or



(b)
The occurrence of any other event which results in a disruption of a technical
or systems-related nature to the treasury or payments operations of a Party
preventing either Party:



(i)
from performing its payment obligations under this Agreement; or



(ii)
from communicating with other Parties in accordance with the terms of this
Agreement, and



which (in either such case) is not caused by, and is beyond the control of, the
Party whose operations are disrupted.


"Effective Date" means the date of this Agreement above.





--------------------------------------------------------------------------------







"Event of Default" means any event or circumstance specified as such in Clause
9.


"Final Repayment Date'' means March 1, 2022 or if that is not a Business Day,
the next Business Day in that calendar month (if there is one) or the preceding
Business Day (if there is not).


''Financial Indebtedness'' means any indebtedness for or in respect of:


(a)
moneys borrowed;



(b)
any amount raised by acceptance under any acceptance credit facility;



(c)
any amount raised pursuant to any note purchase facility or the issuance of
bonds, notes debentures, loan stock or any similar instrument;



(d)
the amount of any liability in respect of any lease or hire purchase contract
which would, in accordance with generally accepted accounting principles in the
United States of America, be treated as a finance or capital lease;



(e)
receivables sold or discounted (other than any receivables to the extent they
are sold on a non-recourse basis);



(f)
any amount raised under any other transaction (including any forward sale or
purchase agreement) having the commercial effect of a borrowing; or



(g)
the amount of any liability in respect of any guarantee or indemnity for any
items referred to in paragraphs (a) to (f) above.



"Fixed Interest Rate" means 3.23% (three and twenty-three one-hundreths percent)
per annum.


"Group Company" means and Includes Royal Dutch Shell plc and any entity (other
than the Lender) which Royal Dutch Shell plc from time to time directly or
indirectly controls. For this purpose:


(a)
an entity directly controls another entity if it owns fifty percent (50%) or
more of the voting rights attached to the issued share capital of the other
entity; and



(b)
an entity indirectly controls another entity if a series of entities can be
specified, beginning with the first entity and ending with the other entity, so
related that each entity of the series (except the ultimate controlling entity)
is directly controlled by one or more of the entities earlier in the series.



"Increased Cost" means:


(a)     an additional or increased cost;


(b)
a reduction in the rate of return under this Agreement or on the Lender's
overall capital; or



(c)
a reduction of an amount due and payable under this Agreement, which is incurred
by the Lender but only to the extent attributable to the Lender having entered
into this Agreement or funding or performing Its obligations under this
Agreement.



"Interest Payment Date" means, in relation to each Advance the twenty-fifth
(25th) day of April, July, October and January in each year or, if that is not a
Business Day, the next Business Day in that calendar month (if there Is one) or
the preceding Business Day (if there Is not), and the relevant Repayment Date.


"Interest Period" means each period by reference to which interest is calculated
and payable in respect of an Advance, as determined in accordance with Clause
3.3.


"Issuance Fee" shall have the meaning set forth in Clause 4.







--------------------------------------------------------------------------------





"Repayment Date" means, in relation to an Advance, the repayment date for that
Advance:


(a)
specified by the Borrower in the notice referred to under Clause 2.1 or if that
is not a Business Day, the next Business Day in that calendar month (if there is
one) or the preceding Business Day (if there is not), and which shall be a date
on or before the Final Repayment Date; or



(b)
If not specified by the Borrower in the notice referred to under Clause 2.1, the
Final Repayment Date.



"Tax Payment" has the meaning given to that term in Clause 7.4.


"Virtual Treasurer Loans Advisor" means the secure electronic information
storage and communications system used by the Lender and the Borrower through
which requests for Advances may be made.


2.
DRAWDOWNS



1.
Subject to the terms of this Agreement, the Borrower shall be entitled during
the Commitment Period to borrow Advances up to an aggregate amount not exceeding
the Commitment provided that the Borrower has requested the relevant Advance by
not less than two (2) Business Days' written notice to the Lender, such notice
specifying the proposed Disbursement Date which shall be a Business Day, the
amount of the Advance and the Repayment Date, and provided further that at the
time of drawdown, no Event of Default has occurred or is, in the reasonable
opinion of the Lender, expected to occur.



2.
A disbursement request shall be irrevocable; provided, that a disbursement
request will not be regarded as having been duly completed unless (a) the
proposed disbursement date is a business day within the availability period; (b)
the amount of the proposed disbursement plus any prior disbursements must be an
amount which is not more than the total facility commitment amount; (c) it
specifies the account and bank to which the proceeds of the disbursement are to
be credited.



3.
Subject to the terms of this Agreement, the Lender shall make available to the
Borrower each Advance referred to in Clause 2.1, before the close of business on
the requested Disbursement Date by transferring such Advance to the bank account
or by crediting such Advance to such current account with a Group Company as
shall be designated by the Borrower.



3.
INTEREST



3.1
The rate of interest for each Advance for its Interest Period shall be the Fixed
Interest Rate.



3.2
The Borrower shall pay interest on the Advances for each Interest Period in
arrears on the Interest Payment Date.



3.3
Each Interest Period shall start on an Interest Payment Date and end on the next
following Interest Payment Date except that the first Interest Period in respect
of each Advance shall start on its Disbursement Date and end on the next
Interest Payment Date and any Interest Period which would otherwise extend
beyond the Final Repayment Date shall instead end on that date.



3.4
If Interest is paid other than on an Interest Payment Date, the Borrower shalt
pay to the Lender, in addition to the Interest due, an amount equal to the
amount (if any) which the Lender certifies as necessary to indemnify it against
the cost of breaking funds borrowed, contracted for or utilized to finance the
relevant Advance.



3.5
If the Borrower fails to pay any amount payable by it under this Agreement on
its due date, interest shall accrue on the overdue amount from the due date up
to the date of actual payment. Any interest accruing under this Clause 3.5 shall
be immediately payable by the Borrower on demand by the Lender. Such interest
shall be compounded with the overdue amount at the end of each month, but shall
remain immediately due and payable on demand by the Lender, and shall be
calculated by reference to successive periods of one (1) month beginning on the
due date at the aggregate annual rate of:



(a)    the applicable rate of interest prescribed under Clause 3.1: and


(b)    two (2) percent.





--------------------------------------------------------------------------------







3.6
Interest shall accrue on a daily basis and be calculated on the basis of a three
hundred and sixty (360) day year.



4.
ISSUANCE FEE



Within five (5) Business Days of the Effective Date, Borrower shall pay to
Lender an issuance fee (the Issuance Fee) of seven hundred twenty thousand
United States Dollars (USD 720,000).


5.
REPAYMENT AND PREPAYMENT



5.1
Except as provided in Clause 6, the Borrower may not repay or prepay an Advance
without the written consent of the Lender, which may be given or withheld at the
Lender's sole discretion. Borrower must communicate its request to repay or
prepay to lender in writing at least fifteen (15) business days prior to the
desired prepayment date. The request shall include the amount to be paid and
desired date of repayment. If the Lender consents to a prepayment or repayment,
the Borrower may pay without penalty on the date specified in the request the
amount Borrower included in the request for prepayment or repayment.



5.2
Any notice of prepayment or repayment shall be irrevocable and shall require the
Borrower to make the payment on the date specified unless the Lender at its sole
discretion agrees otherwise in writing.



5.3    Any prepayment or repayment must be accompanied by:


(a)
accrued interest calculated in accordance with the provisions of this Agreement
up to the day of prepayment or repayment on the amount prepaid or repaid; and



(b)
an amount equal to the amount which the Lender certifies as necessary to
Indemnify it against the cost of breaking funds borrowed, contracted for or
utilised to finance the relevant Advance.



5.4
Advances prepaid or repaid may not be re-borrowed.



6.
INCREASED COSTS AND CHANGE OF CIRCUMSTANCES



6.1
If any law, regulation or regulatory requirement or any Judgment, order or
direction of any court, tribunal or authority binding on the Lender comes into
force and effect after the date of this Agreement or if compliance by the Lender
with any direction, request or requirement (whether or not having the force of
law) of any competent governmental or other authority comes into force and
effect after the date of this Agreement the result of which is to subject the
Lender to any Increased Costs then and in each such case:



(a)
the Lender may notify the Borrower in writing of such event promptly upon Its
becoming aware of the same;



(b)
within thirty (30) days of a written demand the Borrower shall pay to the Lender
the amount which the Lender specifies (in a certificate setting out the basis of
the computation of such amount, which certificate shalt be prima facie evidence
of such Increased Cost) to be required to compensate the Lender for such
Increased Cost; and



(c)
the Borrower may, at any time after receipt of a notice referred to in Clause
5.1 (a), notify the Lender that it will prepay the outstanding Advances within
fifteen (15) days of such notice to the Lender. The provisions of Clauses 5.2,
5.3 and 5.4 shall apply to such prepayment. Upon receipt of such prepayment from
the Borrower, the Agreement shall be terminated.



6.2
In the event a material adverse change occurs, in the opinion of the Lender, in
the financial condition, results of operations or business of the Borrower, the
Lender may refuse to make (further) Advances, may reduce the Commitment to zero
and/or may require repayment of all or any Advances (or any part thereof)
already made together with air interest accrued (if any) and all other sums that
may be due or payable under the terms of this Agreement, within thirty (30) days
of written demand from the Lender to the Borrower.



1.
PAYMENTS AND TAXES






--------------------------------------------------------------------------------







7.1
All payments to be made by the Borrower hereunder shall be made without set-off
or counter claim and free and clear of and without deduction for or withholding
of or on account of any present or future taxes, levies or charges of whatever
kind unless the Borrower is compelled by law to make payment subject to such
tax, levy or charge.



7.2
If the Borrower is compelled by law to make any deduction or withholding on
account of tax then the Borrower shall be permitted to make such deduction or
withholding and shall ensure that such deduction or withholding does not exceed
the minimum legal liability therefor and shall, within sixty (60) days of
effecting such deduction or withholding, forward to the Lender an official
receipt or other official documentation in each case in form and substance
satisfactory to the Lender certifying payment of the tax.



7.3
Subject to Clause 7.4, if the Borrower is compelled by law to make payment
subject to deduction of any amounts, then the Borrower shall, if requested by
the Lender, make payment to the Lender of such additional amounts as shall yield
to the Lender the full amounts which would be paid to the Lender under this
Agreement as if such taxes, levies or other charges were not paid, deducted or
withheld.



7.4
The Lender is entitled to request payment under Clause 7.3 ("Tax Payment") only
if the Lender determines that a full credit against, relief or remission for, or
repayment of tax is not attributable to that Tax Payment.



2.
REPRESENTATIONS AND UNDERTAKINGS



The Borrower represents to the Lender on the date of this Agreement and on each
Disbursement Date that:


8.1
it is a limited partnership, duly organised and validly existing under the laws
of its jurisdiction of incorporation and it has the power to own its assets and
carry on its business as it is being conducted;



8.2
it has the power to enter into and perform, and has taken any necessary action
to authorise the entry into and performance of, this Agreement and transactions
contemplated by this Agreement;



8.3
this Agreement is its legally binding, valid and enforceable obligation;



8.4
amounts owing to the Lender under this Agreement will rank at least pari passu
with all the Borrower's other unsecured and unsubordinated obligations except
for obligations mandatorily preferred by law applying to companies generally;
and



8.5    no Event of Default has occurred and is continuing.


3.
DEFAULT



9.1
Each of the events or circumstances set out in this Clause 9 is an "Event of
Default", and the consequence of such an Event of Default being continuing is
that the Lender may refuse to make further Advances, may reduce the Commitment
to zero and/or may require the immediate repayment of all or any Advances
already made together with all interest accrued (if any) and all other sums that
may be due or payable under the terms of this Agreement. The Borrower shall, on
demand by the Lender, indemnify the Lender against any cost, loss or liability
Incurred by the Lender as a result of the occurrence of an Event of Default. The
Borrower shall promptly upon becoming aware of the same, notify the Lender in
writing of the occurrence of an Event of Default, or an event which would with
the lapse of time or giving of notice or both be an Event of Default.



9.2
The Borrower does not pay on the due date any amount payable pursuant to this
Agreement at the place and in the currency in which it is expressed to be
payable unless its failure to pay is caused by:



(a)an administrative or technical error; or


(b)
a Disruption Event, and repayment is made within two (2) Business Days of the
event.



9.3
The Borrower fails to comply with any provision of, or perform any obligation
under this Agreement (other than the obligations to pay referred to in Clause
9.2) except where the failure to comply or perform is, in the






--------------------------------------------------------------------------------





reasonable opinion of the Lender, capable of remedy and is remedied within ten
(10) days of written notice from the Lender to the Borrower requiring such
remedy.


9.4
Any governmental or other authority having jurisdiction over the Borrower
institutes any action or legislation forcing the Borrower to cease all or a
substantial part of its normal business, or withdraws or withholds any
authorisation or consent obtained or required by the Borrower for the due
performance of its business and Its obligations under this Agreement; or all or
a substantial part of the business or assets of the Borrower is expropriated,
nationalised, involuntarily liquidated or otherwise compulsorily withdrawn from
the control of the Borrower.



9.5
The Borrower suspends payment to its creditors or generally is, or admits in
writing that it is, unable to pay its debts when they fall due or commences
negotiations with its creditors or makes any composition or arrangement with its
creditors, or goes into liquidation whether voluntary or compulsory, or if any
step is taken by any person with a view to the winding up, administration or
bankruptcy of the Borrower (except for the purpose of a solvent amalgamation or
reconstruction), or if it ceases or prepares to cease trading, or if any step is
taken to enforce security over, or a distress, execution or other similar
process is levied or served against, the whole or any part of its assets,
including without limitation the appointment of a receiver, administrative
receiver, administrator or similar officer or any such analogous procedure or
step is taken under the applicable laws of any jurisdiction or it takes any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in, any of the foregoing acts.



9.6
The Borrower is not or ceases to be a Group Company.



9.7
It is or becomes unlawful for the Borrower to perform any of its obligations
under this Agreement.



9.8    An event of cross default occurs:


(a)
Any Financial Indebtedness of the Borrower is not paid when due nor within any
originally applicable grace period.



(b)
Any Financial Indebtedness of the Borrower is declared to be or otherwise
becomes due and payable prior to its specified maturity as a result of an event
of default (however described).



(c)
Any commitment for any Financial Indebtedness of the Borrower is cancelled or
suspended by a creditor of the Borrower as a result of an event of default
(however described).



(d)
Any creditor of the Borrower becomes entitled to declare any Financial
Indebtedness of the Borrower due and payable prior to its specified maturity as
a result of an event of default (however described).



(e)
No Event of Default will occur under this clause 9.8 if the aggregate amount of
Financial Indebtedness or commitment for Financial Indebtedness falling within
clauses 9.8(a), 9.8(b), 9.8(c), or 9.8(d) above is less than one hundred million
US Dollars (USD 100,000,000) (or its equivalent in any other currency or
currencies).





4.
GENERAL COVENANTS



The undertakings in this Clause 10 remain in force for the date of this
Agreement for so long as any amount is outstanding under this Agreement. The
Borrower shall promptly:


10.1
Obtain, comply with, and do all that is necessary to maintain in full force and
effect;



10.2
Supply certified copies to the Lender of any Authorization required by any law
or regulation of its jurisdiction of incorporation to enable it to perform its
obligations under this Agreement and to ensure the legality, validity,
enforceability, or admissibility in evidence in its jurisdiction of
incorporation of this Agreement;



10.3
The Borrower shall comply in all respects with all the laws to which it may be
subject, if failure to so comply would impair its ability to perform its
obligations under this Agreement;








--------------------------------------------------------------------------------





10.4
The Borrower shall not create or permit to subsist any security over any of its
assets other than such Security as agreed between the Lender and the Borrower;
and



10.5
The Borrower shall not incur additional indebtedness either through loans,
issuing bonds, debentures, loan stock or similar instrument, except for Bank
Loans or Group Company loans up to six hundred million United States Dollars
(USD 600,000,000) without the express written consent of the Lender. For
purposes of this clause, this restriction does not apply to other loans between
the Lender and the Borrower.



5.
SET-OFF



The Lender may set-off any matured obligation due from the Borrower under this
Agreement against any obligation owed by the Lender to the Borrower (whether or
not arising under this Agreement, matured or contingent and irrespective of the
currency, place of payment or place of booking of either obligation). If the
obligations are in different currencies, the lender may convert either
obligation at a market rate of exchange in its usual course of business for the
purpose of the set-off.


6.
COSTS AND EXPENSES



12.1
Transaction Expenses. The Borrower shall pay any and all stamp duty,
registration costs and similar duties, taxes and charges which may be payable or
determined to be payable in connection with the execution, delivery, performance
and enforcement of this Agreement.



12.2
Enforcement Costs. The Borrower shall pay to the Lender the amount of all costs
and expenses (including legal fees) incurred by the Lender in connection with
the enforcement of, or the preservations of, any rights under this Agreement.



7.
ASSIGNMENT AND TRANSFER



13.1
The Lender may at any time assign any of its rights, transfer or novate any of
its rights, benefits and obligations under this Agreement to a Group Company and
the Borrower agrees to execute all necessary documents as may be reasonably
required by the Lender to effect such assignment, transfer or novation.



13.2
The Borrower may not assign, transfer or novate any of its rights, benefits and
obligations under this Agreement.



14.    APPLICABLE LAW AND JURISDICTION


This Agreement and any dispute or claim of whatever nature, whether contractual
or non-contractual, arising out of or in connection with it is governed by the
laws of the State of New York and the parties hereby submit to the non-exclusive
jurisdiction of the State of New York courts.


1.
NOTICES



15.1
Any notice to be given hereunder shall be given in writing, in the English
language, and only by letter or facsimile, save that requests for Advances under
Clause 2.1 may be given by the Borrower to the Lender via e-mail or via the
Virtual Treasurer Loans Advisor.



15.2
Any communication to be made by one party to the other hereunder shall (unless
that other party has by fifteen (15) days' written notice to the other specified
another address) be made to that other party at the address or facsimile number
for notices set out below (or such other address or facsimile number as has been
notified), but shall be effective only when received and then only lf the same
is expressly marked for the attention of such department or officer specified
below (or such other department or officer as the addressee shall from time to
time specify in writing for this purpose).



15.3
Addresses for notices and communication to be sent under this Agreement are as
follows:








--------------------------------------------------------------------------------





(a)
to the Borrower: Address: Attention:


Shell Midstream Partners, L.P.
150 North Dairy Ashford, Houston, TX 77079
Treasurer
 
 
 
(b)
to the Lender: Address: Attention: Facsimile:


Shell Treasury Center (West) Inc.
150 North Dairy Ashford, Houston, TX 77079
Treasurer
 
with a copy to:
fsto-dealing-room@shell.com
 
Facsimile:
+44 207 934 3702




2.
COUNTERPARTS



This Agreement may be executed in any number of counterparts, either in original
or telecopy form, each of which shall constitute an original, and this has the
same effect as if the signatures on the counterparts were on a single copy of
the Agreement.


EXECUTION


The parties have executed this Agreement as at the date written above.
                    
Signed for and on behalf of
 
Signed for and on behalf of
Shell Midstream Partners, L.P.
 
Shell Treasury Center (West) Inc.
 
 
 
 
 
 
 
 
 
 
Name:    
/s/ Susan M. Ward
 
Name:
 /s/ Jennifer Betlejeuski
Designation:
Chief Financial Officer, Shell Midstream Partners G.P.
 
Designation:
Treasurer
Date:
February 27, 2017
 
Date:
February 27, 2017
 
 
 
 
 
 
Borrower Bank Details:
 
 
 
 
Bank: Citibank NA, New York
 
 
Bank: Citibank NA, New York
 
Account No: 30957882
 
 
Account No. 30592465
 
ABA: 021000089
 
 
ABA: 021000089
 
SWIFT: CITIUS33
 
 
SWIFT: CITIUS33
 
 
 
 
 




















